UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2014 Date of Reporting Period: 12/31/2013 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2013 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.50% Consumer Discretionary - Automobiles & Components 0.87% 450,000 Johnson Controls, Inc. $ Consumer Discretionary - Durables & Apparel 3.03% 552,014 Polaris Industries Inc. 80,395,319 Consumer Discretionary - Media 2.23% 2,000,000 Gannett Co., Inc. 59,160,000 Consumer Discretionary - Retailing 11.01% 2,388,018 LKQ Corporation * 78,565,792 642,476 O'Reilly Automotive, Inc. * 82,693,086 856,160 Penske Automotive Group, Inc. 40,376,506 704,786 Sally Beauty Company, Inc. * 21,305,681 875,000 Signet Jewelers Limited 68,862,500 291,803,565 Consumer Staples - Food & Staples Retailing 4.34% 2,000,000 Walgreen Co. 114,880,000 Consumer Staples - Food, Beverage & Tobacco 5.31% 1,300,000 Lorillard, Inc. 65,884,000 550,000 Philip Morris International Inc. 47,921,500 845,446 Seneca Foods Corporation - Class A * 26,961,273 140,766,773 Energy 4.59% 727,345 Kinder Morgan Management, LLC * 55,030,899 1,850,000 Kinder Morgan, Inc. 66,600,000 121,630,899 Financials - Diversified 4.95% 604,505 Affiliated Managers Group, Inc. * 131,105,044 Financials - Insurance 5.40% 1,075,000 Aon plc 90,181,750 1,100,000 Loews Corporation 53,064,000 143,245,750 Financials - Real Estate 2.56% 2,575,000 CBRE Group Inc. * 67,722,500 Health Care - Equipment & Services 6.45% 300,000 C.R. Bard, Inc. 40,182,000 657,500 Covidien plc 44,775,750 986,254 DaVita HealthCare Partners Inc. * 62,498,916 335,100 Sirona Dental Systems, Inc. * 23,524,020 170,980,686 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 15.86% 1,500,000 Gilead Sciences, Inc. * 112,725,000 154,400 Mettler-Toledo International Inc. * 37,455,896 Page 1 450,000 Pfizer Inc. 13,783,500 825,688 Thermo Fisher Scientific Inc. 91,940,359 1,400,000 Valeant Pharmaceuticals International, Inc. * 164,360,000 420,264,755 Industrials - Capital Goods 5.67% 721,100 Snap-on Incorporated 78,974,872 278,910 W.W. Grainger, Inc. 71,239,192 150,214,064 Industrials - Commercial & Professional Services 3.17% 1,853,000 Copart, Inc. * 67,912,450 350,000 Nielsen Holdings N.V. 16,061,500 83,973,950 Information Technology - Hardware & Equipment 2.29% 900,000 Motorola Solutions, Inc. 60,750,000 Information Technology - Software & Services 9.23% 80,000 MasterCard Incorporated - Class A 66,836,800 1,300,000 MICROS Systems, Inc. * 74,581,000 1,650,000 Microsoft Corporation 61,759,500 950,000 Oracle Corporation 36,347,000 73,300 Solera Holdings, Inc. 5,186,708 244,711,008 Materials 6.54% 796,600 AptarGroup, Inc. 54,017,446 1,390,401 Ball Corporation 71,828,116 725,224 Stepan Company 47,596,451 173,442,013 TOTAL COMMON STOCKS (cost $1,281,228,924) 2,478,131,326 SHORT -TERM INVESTMENTS 6.44% Commercial Paper - 6.34% $ Plains All American Pipeline, L.P. 01/03/14, 0.23% 7,024,955 3,400,000 Nissan Motor Acceptance Corporation 01/06/14, 0.30% 3,399,887 10,000,00 Valspar Corporation (The) 01/06/14, 0.25% 9,999,722 6,000,000 Clorox Company (The) 01/07/14, 0.20% 5,999,833 10,000,00 Integrys Energy Group, Inc. 01/07/14, 0.20% 9,999,722 1,750,000 Bacardi Corporation 01/08/14, 0.24% 1,749,930 3,000,000 Bacardi Corporation 01/08/14, 0.25% 2,999,875 5,000,000 VW Credit, Inc. 01/08/14, 0.26% 4,999,783 6,000,000 Valspar Corporation (The) 01/09/14, 0.23% 5,999,732 10,000,00 VW Credit, Inc. 01/10/14, 0.23% 9,999,489 7,750,000 B.A.T. International Finance p.l.c. 01/13/14, 0.25% 7,749,408 999,000 Hitachi Capital America Corp. 01/13/14, 0.30% 998,908 525,000 Integrys Energy Group, Inc. 01/13/14, 0.21% 524,966 3,350,000 B.A.T. International Finance p.l.c. 01/14/14, 0.25% 3,349,721 7,250,000 Nissan Motor Acceptance Corporation 01/14/14, 0.28% 7,249,323 3,000,000 Rockwell Automation, Inc. 01/14/14, 0.15% 2,999,850 1,264,000 Nissan Motor Acceptance Corporation 01/15/14, 0.25% 1,263,886 5,950,000 Southern Company (The) 01/15/14, 0.17% 5,949,635 3,500,000 Valspar Corporation (The) 01/15/14, 0.25% 3,499,684 7,500,000 Michelin Luxembourg S.C.S. 01/16/14, 0.23% 7,499,329 Page 2 536,000 Hitachi America Capital, Ltd. 01/17/14, 0.35% 535,922 4,725,000 VW Credit, Inc. 01/17/14, 0.22% 4,724,567 1,600,000 B.A.T. International Finance p.l.c. 01/21/14, 0.27% 1,599,772 4,775,000 Nissan Motor Acceptance Corporation 01/21/14, 0.30% 4,774,244 2,200,000 Bacardi Corporation 01/22/14, 0.25% 2,199,694 2,000,000 Bacardi U.S.A., Inc. 01/22/14, 0.23% 1,999,745 3,725,000 Harley-Davidson Financial Services, Inc. 01/22/14, 0.17% 3,724,648 3,000,000 SABMiller Holdings Inc. 01/23/14, 0.27% 2,999,528 10,000,00 B.A.T. International Finance p.l.c. 01/24/14, 0.25% 9,998,472 6,250,000 B.A.T. International Finance p.l.c. 01/24/14, 0.25% 6,249,045 1,650,000 Harley-Davidson Financial Services, Inc. 01/27/14, 0.17% 1,649,805 1,500,000 Integrys Energy Group, Inc. 01/27/14, 0.19% 1,499,802 7,325,000 Harley-Davidson Financial Services, Inc. 01/28/14, 0.17% 7,324,101 2,950,000 Southern Company (The) 01/30/14, 0.16% 2,949,633 4,900,000 Pacific Gas and Electric Company 01/31/14, 0.20% 4,899,211 2,250,000 Harley-Davidson Financial Services, Inc. 02/18/14, 0.19% 2,249,442 5,375,000 Westpac Banking Corporation 03/26/14, 0.14% 5,373,265 168,008,534 Variable Rate Security - 0.10% 2,721,896 Fidelity Institutional Money Market Fund - Class I 2,721,896 TOTAL SHORT-TERM INVESTMENTS (cost $170,730,430) 170,730,430 TOTAL INVESTMENTS (cost $1,451,959,354) - 99.94% 2,648,861,756 OTHER ASSETS, NET OF LIABILITIES - 0.06% 1,506,018 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $2,650,367,774 % Of net assets. * Non-income producing. As of December 31, 2013, investment cost for federal tax purposes was $1,451,959,354 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 1,197,182,127 Unrealized depreciation (279,725 ) - Net unrealized appreciation $ 1,196,902,402 - - For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Page 3 Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,721,896 Level 2 - Commercial Paper 168,008,534 Level 3 - None Total $2,648,861,756 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/06/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/06/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/06/2014
